


EXHIBIT 10.4(1)

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
BETWEEN SOMERSET HILLS BANCORP
AND STEWART E. MCCLURE, JR.
DATED MARCH 8, 2001 (THE “AGREEMENT”)

The Agreement is hereby amended by the addition of a new Section 7.7(d), which
shall read as follows:

 

“(d)

 

 

 

If all or any portion of the amounts payable to the Employee under this
Agreement, either alone or together with other payments which the Employee has
the right to receive from the Employer or any related entity or successor
entity, constitute “excess parachute payments” within the meaning of Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”), that are
subject to the excise tax imposed by Section 4999 of the Code (or any successor
sections), the Employer or any related entity or successor entity shall increase
the amounts payable hereunder to the extent necessary to place the Employee in
the same after- tax position as he would have been in had no such excise tax
been imposed on the payments hereunder. The determination of the amount of any
such excise taxes shall be initially be made by the independent accounting firm
employed by the Employer immediately prior to the Change in Control.



 

 

 

 

If at a later date it is determined (pursuant to final regulations or published
rulings of the Internal Revenue Service, assessment by the Internal Revenue
Service or otherwise) that the amount of excise taxes payable by the Employee is
greater than the amount initially so determined, then the Employer or any
related entity or successor entity shall pay the Executive an amount equal to
the sum of (i) such additional excise taxes, plus (ii) any interest, fines and
penalties with respect to such additional excise taxes, plus (iii) the amount
necessary to reimburse the Executive for any income, excise or other taxes
payable by the Executive with respect to the amounts specified in (i) and (ii)
above and the reimbursement provided by this clause (iii).”



Except as modified above, the Agreement remains in full force and effect.


 

 

 

Dated: May 15, 2003

 

s/ Stewart E. McClure, Jr.     

 

 

Stewart E. McClure, Jr.

     

 

 

Somerset Hills Bancorp

     

 

 

By: s/Bette A. Schmitt     

 

 

Bette A. Schmitt

 



--------------------------------------------------------------------------------

